Citation Nr: 0214488	
Decision Date: 10/17/02    Archive Date: 10/29/02

DOCKET NO.  01-09 358	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death under the provisions of 38 U.S.C. § 1310. 

(The issue of entitlement to Dependency and Indemnity 
Compensation (DIC) benefits under the provisions of 38 U.S.C. 
§ 1318 is the subject of a temporary stay.  
The issue  of entitlement to basic eligibility for 
Dependents' Educational Assistance (DEA) benefits under 
38 U.S.C. Chapter 35 is inextricably intertwined with the DIC 
issue.  Both issues will be discussed in the Introduction of 
this decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The veteran had active service from September 1949 to 
September 1969.  He died in November 1999.  The appellant is 
the widow of the veteran.  

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal of an October 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Lincoln, Nebraska.  

The appellant has also made a claim for DIC benefits under 38 
U.S.C.A. § 1318.  A temporary stay has been imposed on the 
adjudication of such claims in accordance with the directions 
of the United States Court of Appeals for the Federal Circuit 
in its decision in National Organization of Veterans' 
Advocates, Inc. v. Secretary of Veterans Affairs, Nos. 00-
7095,-7096, -7098 (Fed. Cir. Aug. 16, 2001).  In that 
decision, the United States Court of Appeals for the Federal 
Circuit directed VA to conduct expedited rulemaking which 
will either explain why certain regulations-38 C.F.R. § 3.22 
and 38 C.F.R. § 20.1106-are inconsistent on the "hypothetical 
entitlement" issue or revise the regulations so that they are 
consistent.  In a document published in the Federal Register 
on April 5, 2002 (67 FR 16309 - 16317), VA amended the 
provisions of 38 C.F.R. § 20.1106 to add an exception, 
effective May 6, 2002, to clarify that this rule does not 
apply to claims for "enhanced" DIC under 38 U.S.C. 
§ 1311(a)(2).  Despite the change in the regulations, there 
is no guarantee that the stay will be lifted in the immediate 
future, as the Federal Circuit has not yet reconsidered NOVA 
v. Principi, nor otherwise signaled its satisfaction that its 
order has been completed in full.  The temporary stay on the 
adjudication of certain 38 U.S.C.A. § 1318 claims, including 
the claim in this case, remains in effect pending the Federal 
Circuit court's acceptance of completion of the directed 
rulemaking. Accordingly, the Board's adjudication of the 
appellant's DIC claim under 38 U.S.C.A. § 1318 is stayed and 
not for consideration at this time.

Because entitlement to DEA benefits under 38 U.S.C.A. Chapter 
35 could be awarded if entitlement to DIC benefits under 38 
U.S.C.A. § 1318 is established, the Board will defer further 
consideration of the DEA benefits issue at this time. 
See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) [the 
prohibition against the adjudication of claims that are 
inextricably intertwined is based upon the recognition that 
claims related to each other should not be subject to 
piecemeal decision-making or appellate litigation].  

Once the stay is lifted to allow for adjudication of the 
appellant's entitlement to DIC benefits under 38 U.S.C.A. § 
1318, the Board can proceed to adjudicate the issue of 
entitlement to DEA benefits and the Chapter 35 claim.

The Board additionally observes the death claim under 
38 U.S.C. § 1310 is not inextricably intertwined with the DIC 
claim, since different laws and regulations are involved.  
There is no stay on the adjudication of claims under § 1310.


FINDINGS OF FACT

1.  The veteran died of metastatic adenocarcinoma, primary 
site unknown, in November 1999.  

2.  The service medical records are negative for a diagnosis 
or other evidence of adenocarcinoma.  

3.  The evidence does not show that the veteran was exposed 
to or can be presumed to have been exposed to Agent Orange 
during active service.  

4.  Adenocarcinoma was first diagnosed thirty years after the 
veteran's discharge from active service.  

5.  There is no credible medical opinion that purports to 
show a relationship between the adenocarcinoma that led to 
the death of the veteran and active service.  

6.  The veteran's death was not the result of a service-
connected disorder. 


CONCLUSION OF LAW

The cause of the veteran's death was not incurred in or 
aggravated by active service, nor may it be presumed to have 
been incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 1310 (West 
1991 & Supp. 2001); 38 C.F.R. §§ 3.307, 3.309, 3.312 (2001). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant is seeking entitlement to VA death benefits 
under the provisions of 38 U.S.C. § 1310.  In essence, she 
contends that the veteran's death from metastatic 
adenocarcinoma in 1999 was related to his military service, 
which ended thirty years earlier.   

In the interest of clarity, the Board will additionally 
address the matter of whether  this issue has been 
appropriately developed for appellate purposes.  The 
appellant's claim will then be addressed.

The VCAA

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C.A. § 5100 et seq. (West Supp. 2001)].  This law 
eliminated the former statutory requirement that claims be 
well grounded.   
Cf. 38 U.S.C.A. § 5107(a) (West 1991).  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA also redefines the 
obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) [to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment but not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based on the 
submission of new and material evidence, which are not 
applicable in the instant case, the implementing regulations 
are also effective November 9, 2000.  In this case, the 
veteran's claim is not final and remains pending.  The 
provisions of the VCAA and the implementing regulations are, 
accordingly, applicable.  See Holliday v. Principi, 14 Vet. 
App. 282-83 (2001) [the Board must make a determination as to 
the applicability of the various provisions of the VCAA to a 
particular claim].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of these issues have proceeded in 
accordance with the provisions of the law and regulations.

Standard of review

As noted above, the VCAA eliminated the former well 
groundedness standard.  The current standard is as follows.

When there is an approximate balance of evidence regarding 
the merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving each such issue 
shall be given to the claimant.  38 U.S.C.A. § 5107 (West 
Supp. 2001); 38 C.F.R. § 3.102 (2001).  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court 
of Appeals for Veterans Claims (Court) stated that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the preponderance of the evidence 
must be against the claim.  Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The RO used this standard in evaluating the appellant's 
claim, and the Board will of course apply the current 
standard below.



Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See also Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  [A letter from VA to an appellant describing 
evidence potentially helpful to the appellant but not 
mentioning who is responsible for obtaining such evidence did 
not meet the standard erected by the VCAA.]

The Board finds that reasonable efforts have been made to 
notify the appellant of the laws and regulations pertinent to 
her claim, the evidence required to prevail in her claim, and 
information concerning who would obtain the evidence.  

Following receipt of the appellant's claim in January 2000, 
the RO sent her a letter in April 2000 which notified her 
that her assistance was required in obtaining certain medical 
records pertaining to treatment of the veteran that she had 
previously identified.  In addition, she was asked to 
identify any additional records pertaining to treatment of 
the veteran.  The appellant was asked to sign and return VA 
Form 21-4142, Authorization and Consent to Release 
Information to the Department of Veterans Affairs, so that 
the records she had identified could be obtained by VA.  The 
appellant returned the form and the requested information in 
May 2000.  An October 2000 letter notified the appellant that 
her claims had been denied, and provided her a copy of the 
rating decision and information concerning the appeals 
process.  The appellant was further notified of the relevant 
law and regulations, and of the types of evidence that could 
be submitted by her in support of her claims, by means of the 
October 2000 rating decision, the November 2000 Statement of 
the Case, the September 2001 Supplemental Statement of the 
Case, and the February 2002 Supplemental Statement of the 
Case.  

The February 2002 Supplemental Statement of the Case in 
particular notified the appellant that there was no 
presumption of exposure to Agent Orange for veterans who 
served in Korea, and that claims based on exposure to Agent 
Orange in Korea must be accompanied by evidence that the 
veteran was, in fact, exposed to Agent Orange.  

A July 2002 letter notified the appellant that her case was 
to be transferred to the Board, and that she had no more than 
90 days in which to request a hearing, submit additional 
evidence, or appoint new representation.  Her accredited 
representative submitted a brief on her behalf later in July 
2002.  

Duty to assist

The VCAA also provides that VA shall make reasonable efforts 
to assist a claimant in obtaining evidence necessary to 
substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.

The Board finds that reasonable efforts have been made to 
assist the appellant in obtaining evidence necessary to 
substantiate her claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.

In particular, the RO obtained the veteran's service medical 
records.  The appellant identified records from P.J.B., M.D.; 
R.A.M., M.D.; J.R., M.D.; and Bryan Medical Center.  The RO 
requested records from each of these sources in May 2000, and 
the records have been obtained.  In addition, the appellant 
identified William Beaumont Medical Center as a source of 
treatment from 1969 to 1982.  An April 2001 reply from this 
hospital states that they did not have any records for the 
veteran.  

The complete records relating to the initial diagnosis of the 
cancer that led to the death of the veteran and the treatment 
for this disability until his death appear to be in the 
claims folder, and the appellant has not identified any 
additional records that may be obtained.  

The Board notes that the appellant's representative has 
identified an opinion from a physician which states there is 
a possibility that the cancer that led to the death of the 
veteran was the result of exposure to Agent Orange during 
service.  The representative then requested that an 
independent medical evaluation opinion be obtained before 
reaching a final decision in this case, and although the 
representative did not identify the specific question to 
answered in this opinion, the context of his request suggests 
that it would be to state whether or not there is a 
relationship between the veteran's cancer and exposure to 
Agent Orange.  

The Board may obtain an advisory medical opinion when, in its 
opinion, such is warranted by the medical complexity or 
controversy involved in the appeal. See 38 U.S.C.A. § 7109 
(West 1991); 38 C.F.R. § 20.901(d) (2001). The necessity of 
obtaining such an opinion is left to the discretion of the 
Board.  See Bielby v. Brown, 7 Vet. App. 260, 269 (1994).  As 
will be discussed in greater detail below, the Board finds 
that the evidence does not show that the veteran was exposed 
to Agent Orange during service, and there is no other basis 
for any such request.  Therefore, the requested opinion is 
not necessary.     

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the new law.  
Under these circumstances, the Board can identify no further 
development that would avail the appellant or aid the Board's 
inquiry.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991).  Accordingly, the Board will proceed to a decision on 
the merits. 

Entitlement to service connection for the cause of the 
veteran's death under the provisions of 38 U.S.C. § 1310.

The appellant contends that the cancer that led to the death 
of the veteran was incurred due to his active service.  She 
specifically argues that the veteran was exposed to Agent 
Orange during service, and that this exposure eventually 
caused the veteran's cancer and subsequent death.

Relevant law and regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131.  If cancer becomes 
manifest within one year of separation from active service, 
then it is presumed to have been incurred during active 
service, even though there is no evidence of cancer.  See 
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases will 
be service-connected if the requirements of § 3.307(a)(6) are 
met even though there is no record of such disease during 
service, provided further that the rebuttable presumptions of 
§ 3.307(d) are also satisfied: chloracne or other acneform 
disease consistent with chloracne, Hodgkin's disease, 
Multiple myeloma, Non-Hodgkin's lymphoma, Acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea), Soft-tissue sarcoma (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma). 38 U.S.C.A. § 1116; 38 C.F.R. § 3.309(e).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era and 
has a disease listed at § 3.309(e) shall be presumed to have 
been exposed during such service to an herbicide agent, 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that 
service. 38 C.F.R. § 3.307(a)(6)(iii).

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  The service-connected 
disability is considered the principle cause of death when 
such disability, either singly or jointly with another 
condition, was the immediate or underlying cause of death or 
was etiologically related to the cause of death.  To be a 
contributory cause of death, it must be shown that the 
service-connected disability contributed substantially or 
materially to death, that it combined to cause death, or that 
it aided or lent assistance to the production of death.  It 
is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection.  38 C.F.R. § 3.312.  

Factual background

The death certificate shows that the veteran died in November 
1999.  The immediate cause of death was metastatic 
adenocarcinoma, primary [site] unknown.  No other causes or 
contributory factors were noted.  The veteran died in his 
home, and an autopsy was not conducted.  

The veteran's service medical records are negative for any 
evidence of treatment for adenocarcinoma.  There are no 
pertinent medical records associated with the veteran's VA 
claims folder for approximately thirty years after he left 
military service.  

Records pertaining to the diagnosis and treatment of the 
veteran's cancer are contained in the claims folder.  In 
summary, these records reflect that the initial diagnosis of 
adenocarcinoma was made in January 1999.  The veteran had 
been experiencing unexplained fevers since February 1998, as 
well as some associated fatigue and night sweats.  He began 
to have complaints of right flank pain in January 1999.  An 
abscess was discovered in this region.  A needle biopsy 
conducted later that month was positive for adenocarcinoma.  
The records indicate that histologic features of the 
adenocarcinoma were suggestive of, but not specific for, a 
gastrointestinal primary source.  In the alternative, the 
involvement of the adenocarcinoma with a right posterior rib 
indicated the possibility that the primary source was the 
lung.  Regardless of the primary source, the examiners 
determined that the veteran had a Stage Four tumor, and that 
there was no curative therapy.  The veteran died in November 
1999.  

The record indicates that the veteran was service connected 
for a left ankle fracture, and for bilateral high frequency 
hearing loss at the time of his death.  His combined 
evaluation was 10 percent disabling.  There have been no 
contentions advanced that these two disabilities were in any 
way related to the cause of the veteran's death, and there is 
no medical opinion that purports to show a relationship 
between the veteran's service connected-disabilities and his 
death.  Therefore, the Board will concentrate its review to 
the determination of whether or not the metastatic 
adenocarcinoma that caused the death of the veteran was 
incurred as a result of active service.  

A January 2000 letter from the veteran's doctor, P.J.B., 
M.D., states that the veteran was initially seen by him in 
March 1995.  He notes that the veteran expired of end stage 
adenocarcinoma, primary [site] unknown, in November 1999.  
Dr. B. added that the veteran had exposure to Agent Orange 
during military service while serving along the DMZ in Korea 
in 1968.  Dr. B. opined that it was his medical judgment that 
the illness that caused the veteran's death is, at least a 
possibility, attributed to  of exposure to Agent Orange 
during military service.  

The remainder of the veteran's medical records are negative 
for any medical opinion that relates his adenocarcinoma to 
active service in general, or to exposure to Agent Orange in 
particular.  

The appellant's January 2000 claim included a copy of a 
Department of Defense News Briefing dated November 16 and 
November 18, 1999.  In relevant part, this briefing states 
that several defoliants were used along the DMZ in Korea in 
the late 1960s, including Agent Orange.  The defoliants had 
been applied by the South Korean military, and had been 
applied using hand sprayers.  The January 2000 claim also 
contains a photo of what the appellant describes at the 
veteran standing along the DMZ in Korea. 

Analysis

For reasons expressed immediately below, the Board finds that 
entitlement to service connection for the cause of the 
veteran's death is not demonstrated.  The evidence does not 
show that the veteran was exposed to Agent Orange during 
active service, or that his adenocarcinoma was otherwise 
related to active service.  

The appellant's primary contention is that the veteran's 
adenocarcinoma developed as a result of exposure to Agent 
Orange during active service.  The objective evidence, 
however, does not show that the veteran was ever exposed to 
Agent Orange during military service.  

Regulations state that only veterans who served in the 
Republic of Vietnam from January 9, 1962, to May 7, 1975  are 
presumed to have been exposed to Agent Orange during service.  
See 38 U.S.C.A. § 1116 (West 1991 & Supp. 2001); 38 C.F.R. 
§ 3.307 (2001).  No such Vietnam service is shown, and the 
appellant does not contend that the veteran served in 
Vietnam.  The veteran's personnel records show that he served 
in Korea and Germany, and that his service included a tour of 
duty in Korea from April 1967 to June 1968.  These records do 
not otherwise indicate the veteran's exposure to Agent 
Orange.  

The only evidence submitted to support the contention that 
the veteran was exposed to Agent Orange during service is the 
November 1999 Department of Defense News Briefing.  This 
briefing states that Agent Orange was used along the DMZ in 
Korea in the late 1960s by South Korean troops.  Unlike in 
Vietnam, it was applied by hand, and not through the use of 
aerial spraying.  The briefing does not state that either the 
veteran, the veteran's unit, or any American servicemen were 
exposed to Agent Orange as a result of this use.  

In short, there is no evidence of either direct or 
presumptive exposure to Agent Orange or other herbicides in 
service.  The appellant has presented evidence that South 
Korean troops sprayed Agent Orange by hand along the DMZ at 
an unknown time and that the veteran was in the area of the 
DMZ at another unknown time.  This is not sufficient evidence 
to establish that the veteran was exposed to herbicides.  

The Board has considered the opinion of P.J.B., M.D. to the 
effect that the veteran's adenocarcinoma was possibly related 
to Agent Orange exposure, but finds that it is unpersuasive 
for two reasons.  

First, the opinion is based on the assumption that the 
veteran was exposed to Agent Orange during active service.  
As noted above, there is no objective evidence of such 
exposure during service.  Because a medical opinion based 
upon an inaccurate factual premise has no probative value, it 
may not serve to establish a relationship between the 
veteran's adenocarcinoma and active service.  See Reonal v. 
Brown, 5 Vet. App. 458, 460-461 (1993), see also LeShore v. 
Brown, 8 Vet. App. 406, 409 (1995).  

Second, the opinion states that the relationship between the 
veteran's adenocarcinoma and Agent Orange was "at least a 
possibility".  Since this opinion merely raises on the 
possibility of a relationship, it is inconclusive, and it 
does not expressly link the veteran's purported Agent Orange 
exposure to his adenocarcinoma.  See Winsett v. West, 11 Vet. 
App. 420, 424 (1998); see also Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992) and Warren v. Brown, 6 Vet. App. 4, 6 
(1993).  Therefore, the opinion of P.J.B., M.D., does not 
serve to establish a relationship between the veteran's 
adenocarcinoma and his active service.  

The Board has also considered entitlement to service 
connection for the cause of the veteran's death on a direct 
basis.  However, the veteran's service medical records are 
negative for any evidence of adenocarcinoma, and there is no 
evidence of this disability within the one year presumptive 
period following discharge from service or for that matter 
for decades after he left service.  The initial diagnosis of 
adenocarcinoma was made 30 years after the veteran's 
discharge from service.  

The Board is aware of the sincere belief of the appellant 
that the veteran's adenocarcinoma developed as a result of 
his military service.  However, as a lay person without 
medical training she is not qualified to express a medical 
opinion as to such a relationship.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992).  

In short, the preponderance of the evidence is against the 
appellant's claim for service connection for the cause of the 
veteran's death.  Entitlement to service connection for the 
cause of the veteran's death under the provisions of 
38 U.S.C. § 1310 is not warranted. 


ORDER

Entitlement to service connection for the cause of the 
veteran's death under the provisions of 38 U.S.C. § 1310 is 
denied. 



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

